Citation Nr: 1450331	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  09-31 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial compensable rating for right lower extremity peroneal nerve neuropathy.

2. Entitlement to an initial compensable rating for left lower extremity peroneal nerve neuropathy.

3. Entitlement to an initial rating in excess of 10 percent for lumbar degenerative disc disease (DDD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from September 1984 to June 1990, and from May 1994 to July 2008.  

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee which, in relevant part, granted the Veteran's claims of entitlement to service connection for lumbar DDD, and right and left t lower extremity peroneal nerve neuropathy and assigned noncompensable (zero percent) evaluations, effective August 1, 2008.  The Veteran perfected an appeal as to the initial noncompensable evaluations assigned.  

In August 2010, the Veteran testified at a Travel Board hearing before a Veterans Law Judge who is no longer employed at the Board.  A transcript of this hearing is associated with the claims file.  A July 2014 letter notified the Veteran that the VLJ who conducted the August 2010 hearing is no longer employed at the Board, and consequently, of his right to participate in another Board hearing.  See 38 C.F.R. § 20.717.  In August 2014, however, the Veteran declined an opportunity for a new hearing.

In July 2011, the Board remanded the Veteran's claims for service connection for a right hip disability and initial compensable ratings for right and left lower extremity peroneal nerve neuropathy and lumbar DDD for additional development.  In August 2012, the AMC granted the Veteran's claim for service connection for a right hip disability.  As such, that issue is no longer before the Board for appellate consideration.  

Also, in November 2012, the AMC awarded an increased 10 percent initial disability rating for the Veteran's lumbar DDD, effective August 1, 2008.  The Veteran has expressed continued dissatisfaction with his current rating, and has made clear his desire to proceed with his appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted, the claims on appeal were previously remained by the Board for additional development in July 2011.  It was noted that at the August 2010 hearing, the Veteran testified that he was treated for one or more of his claimed disabilities by a private physician; however, no such medical evidence was of record.  In August 2011, the AMC requested that the Veteran identify and submit authorization necessary to enable VA to obtain any private treatment records pertinent to his claimed low back and lower extremity disabilities.  In September 2011, the RO received a VA Form 21-4142, Authorization and Consent to Release Information to VA, with attached medical statement from Dr. AM.  Unfortunately, it does not appear that any attempt has been made to obtain pertinent private treatment records from Dr. AM.  Further remand is necessary for an attempt to obtain all pertinent private treatment records from Dr. AM. 

The Board also notes that report of the September 2011 peripheral nerves VA examination contains diagnosis of normal peripheral nerves; however, the examiner remarked that EMG testing was ordered and/or available in six weeks.  There is no indication whether EMG testing was performed.  Accordingly, the Veteran's complete VA treatment records, to include any EMG testing, must be obtained from the Tennessee Valley VA Healthcare System dating since August 2007.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims for increase for lumbar DDD and peroneal nerve neuropathy of the bilateral lower extremities.  Specifically, request that he provide an updated VA Form 21-4142 to enable VA to obtain relevant treatment records from Dr. AM as alluded to in VA Form 21-4142 received on September 1, 2011, and any other provider, VA and non-VA, who has treated him for his claimed disabilities since August 2007.  Based on the Veteran's response, attempt to procure copies of all records from all identified treatment sources.  All records requests and responses received must be documented in the claims file and all pertinent follow-up must be conducted.

2. Obtain from the Tennessee Valley VA Healthcare System records of all treatment received since August 2007, to specifically include reports of any EMG or other diagnostic testing conducted as alluded to in the "remarks" of the report of September 2011 VA peripheral nerves examination.  All records requests and responses received must be documented in the claims file and all pertinent follow-up must be conducted.

3. If, after making reasonable efforts to obtain records the AOJ is unable to secure same, the AOJ must notify the Veteran and (a) identify the specific records unable to be obtained; (b) explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claims.  The Veteran and his representative must then be given an opportunity to respond. 

4. Following completion of the above, and the implementation of any further development deemed necessary, to include obtainment of a new VA examination if indicated by any additional information or evidence obtained as a result of the development requested herein, the claims should be readjudicated.  If any benefit sought is not granted to the Veteran's satisfaction, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond. Thereafter return the claims file the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

